         Case 1:20-cv-00060-TJK Document 16 Filed 08/18/20 Page 1 of 13




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

SAMUEL B. JOHNSON,                  )
                                    )
            Plaintiff,              )
                                    )              Civil Action No. 20-CV-60-TJK
      v.                            )
                                    )
YELP,                               )
                                    )
            Defendant.              )
___________________________________ )

    YELP INC.’S OPPOSITION TO PLAINTIFF’S SECOND MOTION TO AMEND
                              COMPLAINT

       Defendant Yelp Inc. (“Yelp”), by and through undersigned counsel, respectfully opposes

Plaintiff Samuel B. Johnson’s (“Plaintiff” or “Johnson”) Second Motion for Leave to File

Amended Complaint1 for discrimination under Title VII of the Civil Rights Act of 1964, 42 U.S.C.

§§ 2000e et seq. (“Title VII”).

                                  PRELIMINARY STATEMENT

       This is Johnson’s second Motion for Leave to Amend. On May 26, 2020, Yelp filed a

Motion to Dismiss Johnson’s initial Complaint for failure to state a claim. See ECF No. 7.

Thereafter, the Court directed Johnson to respond to Yelp’s Motion to Dismiss by July 9, 2020,

“or risk dismissal of the case.” See ECF No. 11. Johnson did not respond to Yelp’s Motion to

Dismiss, but instead filed a first Motion to Amend (see ECF No. 12), which Yelp opposed. See

ECF No. 13. Before the Court ruled on those motions, Johnson filed this second Motion for Leave

to Amend (“Motion”). Johnson’s latest allegations still fail to cure any of the deficiencies

identified in Yelp’s Motion to Dismiss, and leave to amend should be denied as futile.



1
 Johnson’s motion is incorrectly styled “Joint Motion for Leave to File a Second Amended
Complaint And Opposition to Yelp’s Motion to Dismiss.”
         Case 1:20-cv-00060-TJK Document 16 Filed 08/18/20 Page 2 of 13




                                   FACTUAL BACKGROUND2

       Yelp hired Johnson as an Account Executive (a sales role) in or around October 2018. See

ECF No. 1-1 at 6 (Johnson noting in an email dated January 22, 2019 that he had been employed

by Yelp for “3 1/2 months”). On January 18, 2019, Johnson’s then-manager sent him an email to

address an instance of unprofessional conduct. See ECF No. 1-1 at 13. In that email, the manager

emphasized the importance of accepting critical feedback and keeping “all conversations with

managers and peers in the office at a professional and respectful level,” while also expressing her

belief in Johnson’s potential and offering to help him. Id. The manager also warned that if further

instances of unprofessional conduct arose, “we will have to sit down to discuss your fit for the role

of an Account Executive.” Id. On January 22, 2019, in response to the manager’s feedback,

Johnson sent a member of Yelp’s HR team an email entitled “Formal Complaint of

Discrimination.” Id. at 3. Johnson opened the email by “assert[ing] [his] protection as a protected

class (African-American/Heterosexual)”3 and warning Yelp about taking any form of adverse or

negative action against him. Id.

       In Johnson’s email, he took issue with his manager’s warning, as well as various other

feedback he had received from his manager for, inter alia, his lack of professionalism, various

violations of Yelp policy, and failure to promptly escalate a potential Yelp customer who asked to

speak to Johnson’s manager. See ECF No. 1-1 at 3-6. Johnson raised concerns that his job was in

jeopardy because his manager, he claimed, “has shown a lack of maturity, and appears to hold

certain biases against me because I am a large, Heterosexual, [] African-American man.” Id. at 5.



2
 The facts described herein are taken from Johnson’s Complaint and attached documents and are
presumed true solely for the purposes of Yelp’s Motion to Dismiss and this brief.
3
  Johnson’s Complaint and EEOC Charge refer only to racial discrimination, and do not refer to
sexual orientation.
                                                -2-
         Case 1:20-cv-00060-TJK Document 16 Filed 08/18/20 Page 3 of 13




Johnson also aired a number of other grievances about the manager, ranging from her alleged

“conversations with the homosexual and the young ladies on the team about their male crushes,”

to her alleged failure to assign him a new sales territory after he told her the territory was “not a

good fit for [him].” Id. at 6.

       At his request, Johnson was subsequently transferred to a new team (with a new manager)

and assigned a new territory—also at his request. See ECF No. 1-1 at 10. On February 5, 2019—

three days into the transition—Johnson sent another message to a member of Yelp’s HR team

claiming that “everything I say or do appears to be wrong according to [his new manager]” and

that most of his new territory had not been populated to his pipeline. Id. One week later, on

February 12, 2019, Johnson sent another message claiming, without further explanation, that he

was increasingly experiencing a “hostile work environment” and that he “may be getting retaliated

against for complaining about discrimination at Yelp.” Id. at 9.

       On June 17, 2019, another new manager emailed Johnson concerning additional instances

of “failure to accept and adopt feedback as well as communicating inappropriately with [his]

manager/coworkers.” ECF No. 1-1 at 14. But again, the pleadings show that Yelp neither

contemplated nor took any adverse action against Johnson. Rather, the email concluded that “we

all make mistakes from time to time” and the manager noted that he wanted Johnson to have “a

long and successful career at Yelp.” Id.

       Despite Johnson’s self-described success, on October 2, 2019, Johnson filed a Charge of

Discrimination with the EEOC. See EEOC Charge, ECF No. 7-2. A week later, the EEOC

dismissed the Charge and issued an October 9, 2019 right-to-sue letter. See ECF No. 1-1 at 1. On

January 9, 2020, Johnson filed the Complaint in this case, pro se, alleging discrimination under

Title VII on the basis of race.



                                                -3-
         Case 1:20-cv-00060-TJK Document 16 Filed 08/18/20 Page 4 of 13




       Generously construed, Johnson’s Complaint contains three identifiable claims: hostile

work environment, discrimination, and retaliation. In Yelp’s Memorandum in Support of its

Motion to Dismiss, Yelp details the numerous deficiencies in Johnson’s Complaint warranting

dismissal, to which the Court is respectfully referred. See ECF No. 7-1. Those arguments apply

with equal force here. Johnson’s Motion contains additional allegations—most of which are either

irrelevant or conclusory—but no new or different claims. Because the additional allegations in

Johnson’s Motion fail to rectify any of the defects in his Complaint, leave to amend should be

denied as futile, and the Court should grant Yelp’s outstanding Motion to Dismiss in its entirety.

                                     LEGAL ARGUMENT

       Johnson’s Motion to Amend should be denied as futile. Although the “court should freely

give leave when justice so requires,” Fed. R. Civ. P. 15(a)(2), “it is well established that leave to

amend should be denied when amendment would be futile.” SAI v. Dep’t of Homeland Sec., 149

F. Supp. 3d 99, 126 (D.D.C. 2015).

       “Courts may deny a motion to amend a complaint as futile . . . . if the proposed claim would

not survive a motion to dismiss.” James Madison Ltd. by Hecht v. Ludwig, 82 F.3d 1085, 1099

(D.C. Cir. 1996). Thus, “in determining the futility of amendment, the Court applies the same

standard it applies in resolving a motion to dismiss pursuant to Federal Rule of Civil Procedure

12(b)(6).” Beach TV Properties, Inc. v. Solomon, 254 F. Supp. 3d 118, 124 (D.D.C. 2017).

       Johnson’s Motion contains virtually no new factual allegations—let alone any allegations

that would cure the multiple pleading deficiencies identified in Yelp’s Motion to Dismiss. At

bottom, there are no alleged facts that could constitute a hostile work environment and Johnson’s

own pleadings show that Yelp has never taken any adverse action against him (in fact, Johnson




                                                -4-
         Case 1:20-cv-00060-TJK Document 16 Filed 08/18/20 Page 5 of 13




continues to be a self-described success at Yelp). For the reasons set forth below, the Court should

deny further leave to amend.

           A.     Johnson’s Proposed Amendments Fail to State a Claim for Hostile Work
                  Environment

       To state a claim for hostile work environment under Title VII, “a plaintiff must show that

his employer subjected him to discriminatory intimidation, ridicule, and insult that is sufficiently

severe or pervasive to alter the conditions of the victim’s employment and create an abusive

working environment.” Gaskins v. Williams & Connolly LLP, 779 F. Supp. 2d 1, 12-13 (D.D.C.

2011) (dismissing hostile work environment claim where alleged conduct was not sufficiently

severe). He also must allege conduct specifically related to “[his] membership in a protected

class.” Slate v. Pub. Defender Serv. for the Dist. of Columbia, 31 F. Supp. 3d 277, 303 (D.D.C.

2014) (quotations and citations omitted).

       As detailed in Yelp’s Memorandum in Support of its Motion to Dismiss, Johnson’s

Complaint fails both these requirements: it does not allege the sort of “extreme” conduct necessary

to state a hostile work environment claim, and it does not allege harassment specifically related to

Johnson’s race. See Memorandum in Support of Yelp’s Motion to Dismiss, ECF No. 7-1 (“MTD”)

at 6; see also George v. Leavitt, 407 F.3d 405, 416 (D.C. Cir. 2005) (“The Supreme Court has

made it clear that ‘conduct must be extreme to amount to a change in the terms and conditions of

employment.’” (quoting Faragher v. City of Boca Raton, 524 U.S. 775, 788 (1998)).

       Johnson’s Motion cures neither of these defects: like the Complaint, the Motion fails to

allege conduct severe enough to support a hostile work environment claim. Rather, the Motion

merely describes the same sort of conduct as described in the Complaint—for example, criticism

by managers and close scrutiny of work assignments—that is decidedly insufficient to state a claim

for hostile work environment. See Tyes-Williams v. Whitaker, 361 F. Supp. 3d 1, 8 (D.D.C. 2019)

                                               -5-
         Case 1:20-cv-00060-TJK Document 16 Filed 08/18/20 Page 6 of 13




(“[D]isparaging remarks, criticisms of [the plaintiff’s] work, and other negative comments” do not

state a claim for hostile work environment, nor do allegations of “the removal of important

assignments, lowered performance evaluations, and close scrutiny of assignments by

management.”); Mot. to Am. ¶¶ 11-14. Nor does Johnson’s Motion remedy the second defect of

Johnson’s hostile work environment claim: Johnson still fails to describe any facts linking the

alleged hostile work environment with Johnson’s membership in a protected class. See Badibanga

v. Howard Univ. Hosp., 679 F. Supp. 2d 99, 104 (D.D.C. 2010) (“Allegations that are unrelated to

[the plaintiff’s] race/ethnicity, such as his allegations that he was disciplined when others were not

and that he was falsely accused of being rude, cannot support a claim for hostile work

environment.”).

       In sum, because the Motion does not supply any additional allegations which can cure the

defects in Johnson’s original hostile work environment claim, leave to amend is futile, and should

be denied.

             B.     Johnson’s Proposed Amendments Fail to State a Claim for Discrimination

       Likewise, Johnson’s Motion fails to remedy the defects of Johnson’s discrimination claim.

As explained in Yelp’s Memorandum in Support of its Motion to Dismiss, the Complaint fails to

state a cause of action for discrimination for several independent reasons: first, Johnson has failed

to exhaust his administrative remedies with respect to that claim; second, Johnson fails to identify

sufficiently material adverse employment actions in order to state a claim for discrimination; and

third, Johnson alleges no facts to support an inference of discrimination.

                  1. Amendment Cannot Overcome Johnson’s Failure to Exhaust His
                     Administrative Remedies

        As a threshold matter, Johnson does not dispute he failed to exhaust his administrative

remedies with respect to his discrimination claim. See MTD at 10-12. That failure alone requires

                                                -6-
         Case 1:20-cv-00060-TJK Document 16 Filed 08/18/20 Page 7 of 13




dismissal. See Hudson v. Children’s Nat. Med. Ctr., 645 F. Supp. 2d 1, 4 (D.D.C. 2009)

(“Dismissal results when a plaintiff fails to exhaust administrative remedies with respect to a

particular claim.”).

       Because “[e]ach incident of discrimination and each retaliatory adverse employment

decision constitutes a separate actionable ‘unlawful employment practice,’” Nat’l R.R. Passenger

Corp. v. Morgan, 536 U.S. 101, 114 (2002), “a Title VII plaintiff is required to exhaust his or her

administrative remedies with respect to each discrete allegedly discriminatory or retaliatory act.”

Wada v. Tomlinson, 517 F. Supp. 2d 148, 183 (D.D.C. 2007) (citing Morgan, 536 U.S. at 122);

see also Jeffers v. Chao, No. CIV.A. 03-1762 (RMC), 2004 WL 3257069, at *5 (D.D.C. Sept. 21,

2004) (“Implicit in the Title VII framework is the requirement that aggrieved parties pursue

administrative remedies in more than a de minimus fashion.”). Johnson’s threadbare EEOC

charge—which alleges only that he “has been subjected to discrimination due to [his] race and

color,” but does not specify how—thus inherently limits the scope of any potential amendments.

See ECF No. 7-2 (EEOC Charge). Amendment is therefore futile, and leave to amend should be

denied on this basis alone. See Masson v. Aramark Inc., 310 F. Supp. 3d 128, 131 (D.D.C. 2018)

(prospectively denying “any motion for leave to file an amended complaint” because failure to

exhaust administrative remedies rendered amendment futile).

               2. The Motion Fails to Allege Additional Facts Sufficient to State a Claim for
                  Discrimination

       Johnson’s Motion also fails to remedy two of the Complaint’s other defects: (i) it fails to

describe any sufficiently material adverse employment actions; and (ii) it lacks any facts to support

an inference of discrimination. See MTD at 7-10; see also Edwards v. Gray, 7 F. Supp. 3d 111,

115 (D.D.C. 2013) (to state a claim for discrimination under Title VII, a plaintiff must allege that

“(1) [he] is a member of a protected class, (2) [he] suffered an adverse employment action, and (3)

                                                -7-
           Case 1:20-cv-00060-TJK Document 16 Filed 08/18/20 Page 8 of 13




the unfavorable action gives rise to an inference of discrimination.”). Without this information,

Johnson’s new allegations fails to state a claim for discrimination, and leave to amend should be

denied.

          To support an “inference of discrimination,” a plaintiff must allege that he was “treated

differently from similarly situated employees who are not part of the protected class.” Redmon v.

YMCA of Metro. Washington, 417 F. Supp. 3d 99, 103 (D.D.C. 2019). In other words, a plaintiff

must “demonstrate that all of the relevant aspects of [his] employment situation were nearly

identical to those of the [comparator].” Id. (quoting Holbrook v. Reno, 196 F.3d 255, 261 (D.C.

Cir. 1999) (emphasis added)). Johnson has not do so. Johnson identifies a sole non-black

employee who, he contends, “received several territory changes.” See Mot. to Am. ¶ 33. But other

than race, Johnson provides no other information about the other employee: he does not identify

his background, performance history, experience level, nature of the territory re-assignments, or

any other information necessary to evaluate whether the proposed comparator is “nearly identical”

to Johnson. Redmon, 417 F. Supp. at 103. Johnson’s one cherry-picked comparator thus has

limited persuasive value, and fails to supply the necessary information to state a claim for

discrimination. See Humphries v. CBOCS W., Inc., 474 F.3d 387, 405 (7th Cir. 2007) (noting that

proposed comparators in Title VII actions are less persuasive “to the extent . . . the plaintiff cherry-

picks” them), aff’d, 553 U.S. 442 (2008).

          Additionally, Johnson’s false allegation that a Yelp HR representative “concluded that

[Johnson] was indeed discriminated against” in January 20194—that is, months before most of the

new alleged events Johnson describes in his Motion to Amend (see Mot. to Am. ¶ 22)—also fails




4
  See ECF No. 12 at 2 (Johnson’s Motion to Amend stating that HR investigation was conducted
in January 2019).
                                                 -8-
         Case 1:20-cv-00060-TJK Document 16 Filed 08/18/20 Page 9 of 13




to cure the elemental deficiencies with this claim. Even supposing, solely for the purposes of the

pending motions, that this allegation were true, it is conclusory and devoid of any alleged

supporting facts which might support the actual elements of a well-pleaded discrimination claim.

See Massaquoi v. District of Columbia, 81 F. Supp. 3d 44, 49 (D.D.C. 2015) (dismissing Title VII

discrimination claim; “[a]side from conclusory allegations, the plaintiff offers nothing more to

suggest that the alleged adverse employment actions he endured while he was employed by the

defendant were because of his national origin, gender, or religion.”). Johnson’s conclusory

allegation of discrimination, without any supporting facts, “stop short of the line between

possibility and plausibility of entitlement to relief” and warrants dismissal. See Ashcroft v. Iqbal,

556 U.S. 662, 696 (2009).

           C.      Johnson’s Proposed Amendments Fail to State a Claim for Retaliation

       Finally, Johnson’s proposed amendments also fail to state a claim for retaliation because

his retaliation allegations are either insufficiently material or do not appear in his EEOC charge.

See MTD at 10-11. Although Johnson’s Motion provides some additional detail with respect to

his retaliation claim, these new allegations still suffer from the same flaws, and so amendment of

this claim would be also be futile and should be denied.

       Johnson’s Motion chronicles a variety of conflicts with his managers at Yelp, none of

which support a retaliation claim. First, Johnson asserts that his new manager, Jesse Rome, was

“unjustifiably critical” of Johnson for the “first few days” after Johnson joined that team. Mot. to

Am. ¶ 23. But these sort of “minor annoyances” are insufficiently material to state claim for

retaliation: to constitute “material adversity” for the purposes of a retaliation claim, the alleged

conduct must be “regular[] or sever[e].” Baloch v. Kempthorne, 550 F.3d 1191, 1199 (D.C. Cir.

2008) (“profanity-laden” altercations with supervisor insufficient to state a claim for retaliation).



                                                -9-
         Case 1:20-cv-00060-TJK Document 16 Filed 08/18/20 Page 10 of 13




       Next, Johnson charges that his subsequent manager, Andy Joss, “deliberately sabotaged”

Johnson by “barging” his calls and causing “loud static.” Mot. to Am. ¶¶ 24-28. Not only does

this conduct similarly not rise to the level of “material adversity,” but the temporal gap between

Johnson’s HR complaint and Mr. Joss’s alleged conduct—at least three months—is too great to

infer any causal connection between the protected conduct and the retaliation.5 See Pueschel v.

Chao, 955 F.3d 163, 167 (D.C. Cir. 2020) (“[I]n the absence of direct evidence of retaliation, such

claims are generally limited to conduct occurring shortly after the employee’s protected activity.”);

Winston v. Clough, 174 F. Supp. 3d 224, 239 (D.D.C. 2013) (“Courts in this District have held that

a gap of even two months is too remote to infer any casual connection.”).

       Johnson next contends that another new sales manager directed Johnson to read a scenario

during a July 2020 training presentation in which “an employee named Sam” was “‘struggling’ to

sound like an industry expert” in order to “ridicule [Johnson] in front of his peers.” See Mot. to

Am. ¶ 32. This new allegation also fails to support a retaliation claim, for two reasons. First, this

allegation, like the others before it, is insufficiently material to state a claim for retaliation. See

Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 68 (2006) (“[P]etty slights” and “minor

annoyances” do not a retaliation claim make, and Title VII “does not set forth a general civility

code for the American workplace”). Second, Johnson has failed to exhaust his administrative

remedies with respect to this new allegation—which post-dates both the EEOC charge and the

EEOC’s right-to-sue letter by approximately eight months—because acts encompassed by the

EEOC charge “‘necessarily’ [d]o not encompass acts of retaliation occurring after end of the

administrative investigation, [since] the investigation could not have uncovered them.” Redding




5
 Johnson filed his HR complaint in January 2019, see ECF No. 1-1 at 3, and, according to Johnson,
Mr. Joss began managing Johnson in April or May 2019. See Mot. to Am. ¶ 24.
                                                - 10 -
         Case 1:20-cv-00060-TJK Document 16 Filed 08/18/20 Page 11 of 13




v. Mattis, 327 F. Supp. 3d 136, 140 (D.D.C. 2018) (citing Payne v. Salazar, 619 F.3d 56, 65 (D.C.

Cir. 2010)).

       Lastly, Johnson’s allegations relating to Yelp’s purported failure to promote Johnson to

management (see Mot. to Am. ¶¶ 31-34) fail to support a retaliation claim because Johnson does

not allege, as he must, that he applied for any promotion, let alone that there was an available

promotion for which he was qualified. See Lathram v. Snow, 336 F.3d 1085, 1089 (D.C. Cir.

2003) (“[A]n element of a prima facie case of discriminatory non-promotion is that the plaintiff

applied for and was denied an available position for which he/she was qualified.” (emphasis in

original)); Stoyanov v. Winter, 643 F. Supp. 2d 4, 13 (D.D.C. 2009) (“[A] plaintiff cannot even

establish a prima facie case of discriminatory or retaliatory failure to promote if he did not apply

for the position.”). In addition, Johnson’s failure-to-promote allegations do not appear in his

EEOC charge, see ECF No. 1-1, thus independently warranting dismissal for failure to exhaust his

administrative remedies. See Clark v. Johnson, 206 F. Supp. 3d 645, 657 (D.D.C. 2016) (“Where

an employee alleges discrete claims of discrimination or retaliation, such as a failure to promote

or a demotion, the employee must exhaust administrative remedies for each discrete claim.”

(alterations omitted)).

       In conclusion, none of Johnson’s newly-raised retaliation allegations can save his fatally

flawed retaliation claim. Amendment would be futile, and leave to amend should be denied.



                                         CONCLUSION

       For the foregoing reasons, Yelp respectfully requests that Johnson’s most recent Motion to

Amend also be denied and that Yelp’s Motion to Dismiss be granted.




                                               - 11 -
       Case 1:20-cv-00060-TJK Document 16 Filed 08/18/20 Page 12 of 13




Dated: August 18, 2020                       Respectfully submitted,


                                             /s/ Serine Consolino
                                             Serine Consolino (Bar No. 1033847)
                                             Sean M. Roberts (Bar No. 242465)
                                             AEGIS LAW GROUP LLP
                                             801 Pennsylvania Avenue, N.W., Suite 740
                                             Washington, D.C. 20004
                                             Tel: (202) 737-3373
                                             Fax: (202) 735-5071
                                             sconsolino@aegislawgroup.com
                                             sroberts@aegislawgroup.com

                                             Counsel for Defendant Yelp Inc.




                                    - 12 -
         Case 1:20-cv-00060-TJK Document 16 Filed 08/18/20 Page 13 of 13




                                 CERTIFICATE OF SERVICE

       I hereby certify that on August 18, 2020, I caused the foregoing document to be sent by

first-class United States mail, postage pre-paid, to Plaintiff at the following address:

                                           Samuel B. Johnson
                                        655 Anacostia Avenue, NE
                                         Washington, DC 20019


                                                                     /s/ Serine Consolino
                                                                     Serine Consolino




                                                - 13 -
